Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 10/26/2021 is acknowledged. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benoit Malouin on 11/02/2021.
The application has been amended as follows: 
1. (Currently amended) A labyrinth seal assembly for a gas turbine engine having a rotatable shaft, the labyrinth seal assembly comprising: a housing defining a cavity for receiving a lubricant; a labyrinth seal between the housing and the rotatable shaft of the gas turbine engine, the labyrinth seal having a seal rotor securable to the rotatable shaft and a seal stator secured to the housing, the seal stator having a sealing face facing the seal rotor and a face opposed to the sealing face, and a portion of the housing overlaps the face; and an insulation layer between the seal stator and the housing, the insulation layer composed of a material different than those used for the seal stator and the  and lies between the portion of the housing and face.

11. (Currently amended) A gas turbine engine comprising: a shaft; an engine casing circumferentially extending around the shaft and defining a housing having a cavity therein; a labyrinth seal between the housing and the shaft and between the cavity and an environment outside the cavity, the labyrinth seal having a seal rotor secured to the shaft and a seal stator secured to the housing, the seal stator having a sealing face facing the seal rotor and a face opposed to the sealing face, and a portion of the housing overlaps the face, the seal rotor rotatable relative to the seal stator, the seal stator in a sealing engagement with the seal rotor; and an insulation layer between the seal stator and the housing, the insulation layer composed of a material different than those used for the seal stator and the housing, the insulation layer separated from the cavity by the housing and lies between the portion of the housing and face, the face of the seal stator located outside the cavity.

19. (Currently amended) A method of operating a labyrinth seal assembly, comprising: CAN_DMS: \142031011\1Page 3 of 6Appl. No.: :16/553,776Attorney Docket No.: 05002993-2652US Amndt. Dated October 26, 2021 Reply to Office Action of August 31, 2021 receiving lubricant within a cavity; limiting the lubricant from leaking out of the cavity with a labyrinth seal; and thermally insulating a seal stator of the labyrinth seal from the lubricant within the cavity with an insulation layer located outside the cavity, the insulation layer in contact with a face of the seal stator opposed a sealing  and lies between a portion of the housing that overlaps the face and the face. 

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Labyrinth seal assembly as claimed in independent claims 1, 11, and 19 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
US 2013-0078091 (Rees) discloses a labyrinth seal assembly (assembly of 244 and 264 in Figure 5) for a gas turbine engine (10, Figure 1) as claimed except for (a) the insulation extending from the face of the seal stator and away from the sealing face, a portion of the housing overlaps the face, and the insulation layer lies between the portion of the housing and the face (for claim 1), (b) the face of the seal stator located outside the cavity, a portion of the housing overlaps the face, and the insulation layer lies between the portion of the housing and the face (for claim 11), and (c) the insulation layer in contact with a face of the seal stator opposed a sealing face of the seal stator that faces a seal rotor, and lies between a portion of the housing that overlaps the face and the face (for claim 19).       
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 10,196,986 (Fang et al.) discloses a labyrinth seal 104 for a gas turbine, in Figures 1-3, with a housing defining a cavity  for lubricant (housing surrounding the bearing assembly 118 defines the cavity within which bearing 128, 130, and 132 is located, and the cavity receives lubricant; abstract); shaft 30; seal stator 136, 138 with a sealing face facing the seal rotor and a face toward 102 defines the face, and the seal stator 138 is located outside the housing cavity; seal rotor (portion of 104 attached to shaft 30); insulation layer is the layer of air in the high pressure region 124 located outside the housing cavity, and extend from the face of the seal stator and away from the sealing face. Fang is silent about a portion of the housing overlaps the face and the insulation layer lies between the portion and the face.      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675